DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claims set forth a heat transfer pack comprising a thermally conductive material in thermal communication with the one or more heating or cooling elements, the heat transfer pack being configured to deform to conform to at least a portion of, but less than all of, a bottom surface of the plateware or serverware device when placed on the heat transfer pack, irrespective of a shape of the plateware or serverware device.  No support for the amended limitations is found in the original disclosure.  Applicant’s written description of the invention does not teach the deformable heat transfer 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added limitation of a “bottom surface” in the claims is not supported explicitly and distinctly within the original disclosure as to inform the scope of the claims.  It is not clear what Applicant considers a “bottom surface”  and further what Applicant does not consider a bottom surface.  See claim limitations with respect to figure 17.  For the purpose of examination, the “bottom surface” can be interpreted to include a surface that is continuous with the lower most surface of the item. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 8-12 and 15-18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otey (US 2009/0038317A1).
	Otey discloses in reference to claim:
2.  An actively heated temperature control module 10 for plateware, serverware or drinkware, comprising: 
a module body 20 that houses one or more heat transfer elements, circuitry configured to control the operation of the one or more heating or cooling elements, and one or more batteries operable to provide power to one or both of the circuitry and the one or more heating or cooling elements; 
 [A power line 58 connects to thermoelectric assembly 50 to 
power both air moving mechanism 56 and thermoelectric module 52.  Power line 58 
may be connected to any power source that provides the required power to 
operate Thermoelectric-based container holder 10.  Examples of acceptable power 
connections include a USB port, a solar panel, one or more batteries, household 
service, and vehicle power source, etc.]

and a heat transfer pack 40 attached to the module body 20, the heat transfer pack configured to protrude from a top surface of the module body, See 440 Figure 10a, 10b, the heat transfer pack comprising a thermally conductive material and in thermal communication with the one or more heating or cooling elements, the heat transfer pack being configured to deform to conform to at least a portion of, but less than all of a bottom surface of a drinkware, plateware or serverware device placed thereon irrespective of a shape of the drinkware, plateware or serverware device, wherein the circuitry is configured to control the operation of the one or more heating or cooling elements to heat or cool the heat transfer pack to in turn heat or cool the drinkware, plateware or serverware device placed on the heat transfer pack. 
[Power may be DC or AC with the appropriate power control circuit. The Thermoelectric-based container holder 10 may optionally include a temperature control unit or a variable temperature control unit to control the amount of thermal heating or cooling being transferred.]

It should be noted that the claim language “configured to deform to conform to at least a portion, but less that all of a bottom surface” is not a explicit structural limitation and only requires that the heat transfer pack is able to conform to at least a portion, but less that all of a bottom surface without any modification.  Using the Applicant’s plateware 910 of figure 17 as a guide, the heat transfer pack of Otey as depicted in Figures 10A and 10B, can be seen (in the annotated hybrid interpretation of Otey figures 10A and 10B and Applicant’s figure 17 depicted below) to meet the above “configured to” language.  Note element 1 of Otey is replaced by the plateware of Applicant’s figure 17.  Further note that other shapes of plateware or serverware would similarly engage the heat transfer pack meeting the “configured to” language such as items with deep concavities that would only be partially “conformed to”.

    PNG
    media_image1.png
    583
    979
    media_image1.png
    Greyscale

 
3.  The module of claim 2, wherein the heat transfer pack 40 is flexible. 
 
4.  The module of claim 2, wherein the thermally conductive material is a thermally conductive gel. Variable surface receptacle 220 may be a semi-flexible, resilient and/or elastic casing containing a thermally conductive fluid or gel or it may be a foam material with or without an outer layer of more rigid foam or other material to provide the support structure for the Thermoelectric-based container holder 210. 
5.  The module of claim 2, wherein the thermally conductive material is a thermal gap pad material. Variable surface receptacle 220 may be a semi-flexible, resilient and/or elastic casing containing a thermally conductive fluid or gel or it may be a foam material with or without an outer layer of more 
 
Regarding claims 8-12 and claims 15-18, see explanation regarding claims 1-5, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otey in view of Alexander (US 9035222).
Otey discloses the claimed invention except wherein the module body further comprises a wireless transmitter configured to transmit information of the module to a remote electronic device and a wireless receiver configured to receive information from the remote electronic device, and
wherein the wireless transmitter and wireless receiver form part of a wireless transceiver. 
	Alexander discloses a similar heating/cooling device having A wireless transmitter or receiver and/or transceiver is configured to establish a communication connection with a remote device or 
mobile electronic device, the transceiver configured to transmit operation information to the remote device or mobile electronic device as well as to receive instructions from the remote device or mobile electronic device.  
	It would have been obvious to one of skill in the art to enhance the function of Otey to include the wireless transmitter configured to transmit information of the module to a remote electronic device and a wireless receiver configured to receive information from the remote electronic device, and
wherein the wireless transmitter and wireless receiver form part of a wireless transceiver as taught by Alexander to permit remote control of the device. 


Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. Applicant argues solely that the new claim limitations regarding the extent of conforming to the bottom surface of a heated item is not taught by the cited art, such arguement is not persuasive as delineated above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761